As filed with the Securities and Exchange Commission on January 19, 2012 1933 Act File No. 002-90946 1940 Act File No. 811-04015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 184 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 187 x Eaton Vance Mutual Funds Trust (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant’s Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on January 19, 2012. Eaton Vance Mutual Funds Trust By: /s/ Duncan W. Richardson Duncan W. Richardson , President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on January 19, 2012. Signature Title /s/ Duncan W. Richardson President (Chief Executive Officer) Duncan W. Richardson /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Signature Title Signature Title Scott E. Eston* Trustee Ronald A. Pearlman* Trustee Scott E. Eston Ronald A. Pearlman Benjamin C. Esty* Trustee Helen Frame Peters* Trustee Benjamin C. Esty Helen Frame Peters Thomas E. Faust Jr.* Trustee Lynn A. Stout* Trustee Thomas E. Faust Jr. Lynn A. Stout Allen R. Freedman* Trustee Harriett Tee Taggart* Trustee Allen R. Freedman Harriett Tee Taggart William H. Park* Trustee Ralph F. Verni* Trustee William H. Park Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) * Pursuant to a Power of Attorney dated November 14, 2011 filed as Exhibit (q)(44) to the Registrant’s Post-Effective Amendment No. 182 filed December 1, 2011 (Accession No. 0000940394-11-001361) and incorporated herein by reference. C-1 EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxanomny Extention Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extention Presentation Linkbase C-2
